

117 S2426 IS: Fund the Police Act of 2021
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2426IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo transfer unobligated COVID relief funds to the Department of Justice for the COPS Hiring Program, and for other purposes.1.Short titleThis Act may be cited as the Fund the Police Act of 2021.2.Rescission of Coronavirus State Fiscal Recovery Fund amounts(a)Rescission(1)In generalOf the unobligated balances of amounts appropriated under section 602(a)(1) of the Social Security Act (as added by section 9901 of the American Rescue Plan Act of 2021 (Public Law 117–2)) on the date of enactment of this Act, $50,000,000,000 is rescinded. (2)Conforming amendmentsSection 602 of the Social Security Act (as added by section 9901 of the American Rescue Plan Act of 2021 (Public Law 117–2)) is amended—(A)in subsection (a)(1), by striking $219,800,000,000 and inserting $169,800,000,000; and(B)in subsection (b)(3)(A), by striking $195,300,000,000 and inserting $145,300,000,000. (b)AppropriationThere is appropriated for an additional amount, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, an amount equal to the amount rescinded under subsection (a)(1), to remain available until expended, to the Attorney General, of which—(1)$1,000,000,000 shall be made available under the heading Department of Justice—Office of Justice Programs—State and Local Law Enforcement Assistance for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Acts of 1968 (except that section 1001(c), and the special rules for Puerto Rico under section 505(g), of such Act, shall not apply for purposes of this Act): Provided, That each recipient of an award under the Edward Byrne Memorial Justice Assistance Grant program certify that the recipient is in compliance with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); (2)$1,000,000,000 shall be made available under the heading Department of Justice—Office of Justice Programs—Community Oriented Policing Services for grants under section 1701 of title I of the 1968 Omnibus Crime Control and Safe Streets Act (34 U.S.C. 10381) for hiring and rehiring of additional career law enforcement officers under part Q of such title, notwithstanding subsection (i) of such section 1701: Provided, That each recipient of an award under section 1701 of title I of the 1968 Omnibus Crime Control and Safe Streets Act (34 U.S.C. 10381) certify that the recipient is in compliance with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); and(3)$48,000,000,000 shall be made available under the heading Department of Justice—Office of Justice Programs to establish a Law Enforcement Assistance Trust Fund to ensure the long-term availability of Federal support for State and local law enforcement activities, of which not more than $500,000,000 may be made available in each fiscal year for grants awarded under the Community Oriented Policing Services grant program under section 1701 of title I of the 1968 Omnibus Crime Control and Safe Streets Act (34 U.S.C. 10381), except that not less than 80 percent of such amount shall be made available for hiring and rehiring of additional career law enforcement officers under part Q of such title, notwithstanding subsection (i) of such section 1701, and not more than $500,000,000 may be made available in each fiscal year for grants awarded under the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Acts of 1968:  Provided, That each recipient of an award made out of the Law Enforcement Assistance Trust Fund certify that the recipient is in compliance with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373).